Per Curiam.
This suit was brought in the New Jersey Supreme Court by Joseph W. Garlanger and Mary W. Garlanger, his wife, against the Burlington County Transit Company to recover damages alleged to have been inflicted upon the plaintiff Mary W. Garlanger, as the result-of a collision between a trolley ear of the defendant company and a horse and buggy in which Mrs. Garlanger was riding, at a crossing near Bancocas Part, Burlington county, on November 9tli, 1912. The case was tried at the Burlington Circuit and resulted in a verdict for the plaintiffs.
At the close of the plaintiffs’ case a motion to nonsuit, on the ground of contributory negligence, was made and held by the court until the conclusion of the whole case, at which time a motion was made for a direction of a verdict for the defendant upon the ground of plaintiffs’ contributory negligence and the absence of negligence on the part of the defendant. The motion was overruled and the case was submitted to the jury.
Without reviewing the testimony it is sufficient to say that the evidence presented a jury question as to whether the de*fendant was or was not negligent, and, if there were contributory negligence on the part of the plaintiff, it could only be inferred from testimony which was also susceptible of a con*360trary inference, which made it a question for the jury also. The case of Conrad v. Elizabeth, Plainfield and Central Jersey Railroad Co., 70 N. J. L. 676, controls the case at bar.
The judgment will be affirmed.
For affirmance — The Chancellor, Trenchard, Parker, Bergen, Minturn, Kalisch, Bogert, Yredenburgh, Cong-don, White, JJ. 10.
For reversal — Hone.